Allowability Notice
This communication is responsive to amendment filed on 5/12/2021. The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 1-4, 6, 10-11 and 13-22 are allowed.

Reasons for Allowance
3.	Claims 1-4, 6, 10-11 and 13-22 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 11/19/2015, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claims 1 or 13 or 19 as a whole including “…update metadata associated with the individual shared file to indicate that the personal copy has been generated, that the edits to the personal copy have been made by the user identity, and that the edits have not been merged into the individual shared file via a publish instruction; receive another request from another client device to access the individual shared file; and cause, based on the metadata, the other client device to display a notification that the personal copy has been generated in association with the user identity, wherein the notification includes: a date and a time when the personal 
The closest prior art is Antebi US 2012/0192055 and Chakra US 2011/0055177. However, prior art still fails to teach claims 1 or 13 or 19 as a whole including “…update metadata associated with the individual shared file to indicate that the personal copy has been generated, that the edits to the personal copy have been made by the user identity, and that the edits have not been merged into the individual shared file via a publish instruction; receive another request from another client device to access the individual shared file; and cause, based on the metadata, the other client device to display a notification that the personal copy has been generated in association with the user identity, wherein the notification includes: a date and a time when the personal copy of the individual shared file is generated; an indication that the edits have been made to the personal copy by the user identity; and an indication that the edits have not been merged into the individual shared file via the publish instruction.” Note that Claims 13 and 19 are substantially similar to Claim 1, thus the same rationale applies with respect to prior art and allowance.  
Additionally, Applicant’s arguments filed 5/12/2021 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455